Motion Granted; Order filed November 10, 2016




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00718-CV
                                   ____________

                 IN THE INTEREST OF B.R.B-G., A CHILD


                    On Appeal from the 306th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 15CP0104

                                    ORDER

      The clerk’s record was filed September 19, 2016. On November 8, 2016,
appellant filed a motion to supplement the clerk’s record stating the record does not
contain (1) the motion for new trial--set aside default filed October 10, 2016; (2)
response filed November 4, 2016; and (3) order denying motion for new trial filed
November 7, 2016. The motion is granted.

      The Galveston County District Clerk is directed to file a supplemental clerk’s
record on or before November 28, 2016, containing contain (1) the motion for new
trial--set aside default filed October 10, 2016; (2) response filed November 4, 2016;
and (3) order denying motion for new trial filed November 7, 2016.
      If the omitted items are not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
items are not a part of the case file.



                                  PER CURIAM